IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40728
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ROY MILES,

                                            Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 3:97-CR-5-8
                           - - - - - - - - - -

                            June 28, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Roy Miles has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Miles has filed a response.

Our independent review of counsel’s brief, Miles’ response, and

the record discloses no nonfrivolous issue.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-40728
                                  -2-

     Miles’ claim of ineffective assistance of counsel cannot be

resolved on direct appeal.    See United States v. Gibson, 55 F.3d
173, 179 (5th Cir. 1995).    However, his ineffective-assistance

claim may be raised in a 28 U.S.C. § 2255 motion.    See United

States v. Pierce, 959 F.2d 1297, 1301 (5th Cir. 1992).